DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending and under examination.
Priority
This application is claiming the benefit of prior-filed application No. 15/730,033 filed on10/11/2017 under 35 U.S.C. 120, 121, 365(c), or 386(c). The earliest priority of the case is EP11166111.2 filed on 5/13/2011.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites “PHARMACEUTICAL COMBINATION FOR IMPROVING GLYCEMIC CONTROL AS ADD-ON THERAPY TO BASAL INSULIN”. The following title, for example, is suggested: A method for inducing weight loss in type 2 diabetes mellitus patient.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing weight loss in a type 2 diabetes mellitus patient comprising administering a pharmaceutical combination comprising a) lixisenatide or a salt thereof and b) a basal insulin or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a method of preventing weight gain in a type 2 diabetes mellitus patient comprising administering a pharmaceutical combination comprising a) lixisenatide or a salt thereof and b) a basal insulin or a pharmaceutically acceptable salt thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing weight gain in a type 2 diabetes mellitus patient comprising administering a pharmaceutical combination comprising a) lixisenatide or a salt thereof and b) a basal insulin or a pharmaceutically acceptable salt thereof.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing weight gain in type 2 diabetic subjects comprising administering a combination of lixisenatide and a basal insulin or a pharmaceutical salt thereof, the specification does not disclose sufficient guidance or objective evidence that such combination would predictably prevent weight gain in a patient need thereof. Christensen et al. ( IDRUGs 12: 503-513 (2009)) teach treating type 2 diabetes mellitus subjects with exenatide at 10 µg and glargine decrease body weight (2-3 kg) (see pg. 505, left col.).  They teach that lixisenatide comprises an additional six lys at the C-terminus of exenatide. They teach that lixisenatide 5-30 µg sc for 13 weeks in patients with type 2 diabetes resulted in a decrease of about 2-3.9 kg as compared to 1.9 kg loss in placebo (pg.507, left col.). Ratner et al. (Diabet. Med. 27: 1024-1032, 2010) teach treating type 2 diabetic subjects with lixisenatide in a dose of 5, 10, 20 and 30 µg QD, significantly reduced body weight (1.94 vs. 2-3.47 kg) (see Table 2). The specification discloses a reduction in body weight at 24 week in lixisenatide treatment group is about 1.28 kg (see Table 17).  Neither the specification nor art teaches preventing weight gain in a type 2 diabetes subject. Therefore it is unpredictable and would require a large amount of experimentation to prevent weight gain by administering a combination of lixisenatide and a basal insulin in a patient need thereof.
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages 45-46 disclose administering lixisenatide in a patient and 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent weight gain in a type 2 diabetic subject comprising administering a combination of lixisenatide and a basal insulin in a patient in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about preventing weight gain in type 2 diabetics, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen et al (Idrug 12:503-513, 2009) in view of Ratner et al. (Diabet. Med. 27: 1024-1032, 2010).
The instantly claimed invention is broadly a method for inducing weight loss or preventing weight gain in a type 2 diabetes mellitus patient comprising administering to the patient in need thereof a pharmaceutical combination comprising:(a) desPro36Exendin-4(1-39)-Lys6-NH2 (lixisenatide) or a pharmaceutically acceptable salt thereof, (b) a basal insulin or a pharmaceutically acceptable salt thereof, and (c) optionally metformin or a pharmaceutically acceptable salt thereof, wherein lixisenatide is administered between 10 and 20 µg, wherein the basal insulin is glargine, wherein metformin is administered orally, wherein the patient is obese, or an adult, wherein the BMI is at least 30 kg/m2, wherein the patient is diagnosed 1-2 years before onset of therapy, wherein the patient has a HbA1c about 7-10%, wherein the patient has fasting plasma glucose of at least 8 mmol/L and wherein the patient has a glucose excursion of at least 2 mmol/L.
Christensen et al. ( IDRUGs 12: 503-513 (2009)) teach treating type 2 diabetes mellitus subjects with exenatide at 10 µg and glargine decrease body weight (2-3 kg) (see pg. 505, left col.).  They teach that lixisenatide comprises an additional six lys at the C-terminus of exenatide. They teach that lixisenatide 5-30 µg sc for 13 weeks in patients with type 2 diabetes resulted in a decrease of about 2-3.9 kg as compared to 
Ratner et al teach treating type 2 diabetic subjects with lixisenatide in a dose of 5, 10, 20 and 30 µg QD, significantly reduced body weight (1.94 vs. 2-3.47 kg) (see Table 2). Regarding claims 6 and 10, they teach that the BMI of the patients are >31 kg/m2 and HbA1c >7.5 (see Table 1). They teach that patients have been diagnosed at least 1 year’s duration (pg. 1025, study participants). Regarding claim 11, they teach that mean fasting plasma glucose is 8.8 (Table 1). 
Therefore, it would have been prima facie obvious to one of the skill in the art at the time of the invention to use a type 2 diabetic subject that has BMI>30, HbA1c>7.5 and the fasting blood glucose at least 8 mmol/L as taught by Ratner et al for reducing the body weight in a type 2 diabetic subject by administering lixisenatide and insulin glargine as taught by Christensen et al. Further, one would have been motivated to do so because Ratner et al teach that type 2 diabetic subjects are obese with BMI>30, have HbA1c higher than 7% and have fasting glucose at least 8 mmol/L or higher. Additionally, one of the skill would have a reasonable success in using type 2 diabetes having FBG >8, HbA1c >7, and BMI >30 because Ratner et al teach that in general diabetic subjects have a characteristic of having FBG >8, HbA1c >7, and BMI >30 (see Table1).



Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen et al. (IDRUGs 12: 503-513 (2009)) in view of Ratner et al. (Diabet. Med. 27: 1024-1032, 2010) as applied to claims 1-11 above, and further in view of Gerich et al. (Abstract 830, 46th annual meeting of EASD, Stockholm, Sept. 2010).
The instantly claimed invention is drawn to a method of inducing weight loss in a type 2 patient comprising administering a combination of lixisenatide and a basal insulin, wherein said patient has a glucose excursion of at least 2 mmol/L.
The teachings of Christensen et al and Ratner et al are set forth above. Neither Christensen et al nor Ratner et al teach a type 2 diabetic subject has excursion at least 2 mmol/L.
Gerich et al teach treating diabetic subjects with lixisenatide, wherein diabetic subjects have glucose excursion of about 4.72 mmol/L (see Table with Mean baseline and 12-week changes in glycemic efficacy variables).
Therefore, it would have been prima facie obvious to one of the skill in the art at the time of the invention to treat a diabetic subject having glucose excursion of at least 2 mmol/l as taught by Gerich et al that such subjects have diabetes by administering a combination of lixisenatide and a basal insulin for reducing body weight as taught by Christensen et al. Further, one would have been motivated to do so because Gerich et al teach that diabetic subject glucose excursion with at least 2 mmol/L would benefit by lixisenatide treatment (see Table with Mean baseline and 12-week changes in glycemic efficacy variables). Additionally, one of the skill would have a reasonable success in 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646